The Family Court properly denied the mother’s motion pursuant to CPLR 5015 (a) (1) and (3) to vacate an order which had been entered upon the mother’s default in opposing a motion made by the father. The branch of the mother’s motion which was to vacate her default pursuant to CPLR 5015 (a) (1) on the ground of excusable neglect was untimely because it was made more than one year after she obtained actual notice of the 2002 order (see Santiago v Honcrat, 79 AD3d 847 [2010]; Matter of Putnam County Natl. Bank v JP Morgan Chase Bank N.A., 57 AD3d 677, 678 [2008]; Gainey v Anorzej, 25 AD3d 650, 651 [2006]; Matter of Wrighton v Wrighton, 23 AD3d 669 [2005]).
A party seeking to be relieved from a default pursuant to CPLR 5015 (a) (3) is required to make the motion within a reasonable time (see Augustin v Augustin, 79 AD3d 651 [2010]; Sieger v Sieger, 51 AD3d 1004, 1006 [2008]; Richardson v Richardson, 309 AD2d 795, 796 [2003]; Weimer v Weimer, 281 *899AD2d 989 [2001]). Here, the mother did not seek relief within a reasonable time, since she admittedly had actual notice of the 2002 order by 2004, but did not move to vacate her default until December 2007.
The mother’s remaining contentions are without merit. Rivera, J.E, Dickerson, Eng and Lott, JJ., concur.